DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15, 31 and 35 are objected to because of the following informalities:
(claim 15, line 31) “it” should be changed to “the liquid flow line”.
(claim 15, line 34) “it” should be changed to “the riser section”.
(claim 31, line 9) “it” should be changed to “the liquid flow line”.
(claim 31, line 11) “it” should be changed to “the riser section”.
(claim 35, lines 8-9) “the BOP” should be changed to “the BOP stack”.
(claim 35, line 11) “said BOP” should be changed to “said BOP stack”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Deberry et al. (GB 2545283) alone.
As concerns claim 32, Deberry shows a method for running of a subsea riser string (550) by interconnection of riser sections, to compose a riser string that extends between a vessel and a subsea wellbore, wherein the riser string is assembled from releasably interconnected riser sections that comprise a main riser pipe (520) and at least one auxiliary pipe (430), the method comprising the steps: engaging a top end of the riser section with a riser string lifting tool (510); positioning a nozzle in a filling position at a top end of the at least one auxiliary pipe of the riser section (page 39, ln 14-25); securing a lower end of the riser section with a top end of the riser string (Fig. 31; page 34, In 16-20; page 37, In 24 - page 38, In 17); filling the at least one auxiliary pipe using the nozzle (page 39, ln 14-25); and lowering the riser section and the riser string connected thereto (Fig. 31; page 34, In 16-20; page 37, In 24 - page 38, In 17).  Deberry discloses the claimed invention except for filling the at least one auxiliary pipe using the nozzle while lowering the riser section and the riser string connected thereto.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the system, as taught by Deberry, would have been capable of filling the at least one auxiliary pipe using the nozzle while lowering the riser section and the riser string connected thereto based on the fact that the smart handling tool of Deberry is used for pressure testing the auxiliary lines of the riser string during various steps of the riser running operation and may be performed multiple times throughout the running of the riser string (page 39, In 14-25), which would require a fluid 
As concerns claim 35, Deberry shows installing a blowout preventer (BOP) stack, wherein the riser section comprises the main riser pipe and two or more auxiliary pipes on the outside of and along the main riser pipe, and wherein the two or more auxiliary pipes are to be used as choke/kill lines extending from the vessel to the BOP stack located at the sea floor; moving the BOP stack to a position in a firing line, and moving a first riser section including choke/kill lines in a firing line, the riser section being positioned above the BOP stack; and connecting the first length of the main riser pipe and the two or more choke/kill lines to said BOP stack (page 34, In 16 - page 35, In 6).
Allowable Subject Matter
Claims 15-26, 28-31, 33 and 34 are allowed over the prior art of record.
Response to Arguments
Applicant's arguments, filed 07/23/2021, with respect to the prior art rejection of claims 32 and 35 have been fully considered but they are not persuasive.  In response to applicant's argument that Deberry fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a riser handling tool that is configured to fill the auxiliary pipe of a riser section with liquid, while the riser section is lowered during a lowering step of a riser running operation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims recite the limitations of positioning a nozzle in a filling position at a top end of the at least one auxiliary pipe of .
Applicant’s arguments, filed 07/23/2021, with respect to the prior art rejection of claims 15-26, 28-31, 33 and 34 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653.  The examiner can normally be reached on Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW R BUCK/Primary Examiner, Art Unit 3679